Hurt, Judge.
This is a conviction for murder in the first degree, with the death penalty assessed.
On motion to quash, it was contended that the grand jury which presented the bill of indictment was not a legal grand jury, from the fact that one of the twelve members originally impaneled was, at the time of the presentment, not within the jurisdiction of the court, being domiciled in the city of St. Louis, Missouri. This precise question has been decided by this court in Drake v. The State (ante, p. 293), and it is there held that the legal existence of the grand jury was not affected by the ab*323sence of one of its members. There was no error in refusing ta quash the indictment.
The indictment alleges that the defendant "did, with malice aforethought, kill and murder John Talley, by then and there shooting said John Talley,” etc. It is objected that the indictment is bad in that it does not allege that defendant did “unlawfully” kill, etc. That ¡ffich an allegation is not necessary is the settled law of this State.
The defense asked a special charge upon the rule applicable to cases in which the State relies upon circumstantial evidence to convict, which was refused, and this is assigned as error.
In the main charge the learned trial judge gave in charge to the jury the following instruction: c 6 The defendant is presumed to be innocent until his guilt is established by the evidence, to the satisfaction of the jury, beyond reasonable doubt, and this case, you are also advised, depends upon circumstantial evidence, in which it is necessary that each fact tending to show she guilt of defendant, if such there be in evidence, must be contistent with every other such fact in evidence, and the whole must consist together and establish the guilt of defendant, and exclude any and every other reasonable hypothesis than his guilt, to your satisfaction, beyond reasonable doubt, to warrant his conviction; and, unless it does so, you will find the defendant not guilty.” We think this clearly and precisely states the rule of the law upon this subject, and that there was no error in refusing a supplemental charge upon this branch of the case.
Complaint is made that the charge is defective in that the jury was not instructed that, in order to convict, “they must believe from the evidence that the killing, if done at all, was done in McLennan county, Texas, at or about the time alleged in the indictment.” From the statement of facts, it appears that: “It is admitted by the defendant in open court that the deceased, John Talley, was killed on the sixteenth day of July, 1887 * * * in McLennan county, Texas.” The court instructed the jury as follows: “If you believe from the evidence * * * that the defendant, Conrad Jackson, did, as charged in the indictment,” etc. The venue not being contested in any way, and being an admitted fact, there was no error.
We have carefully examined each of the assignments of error, and are of the opinion that there is shown no cause for a reversal of the judgment. The judgment erroneously awards costs *324against the defendant. It that respect, it will be here corrected, and in all other matters affirmed. It is so ordered.
Opinion delivered March 17, 1888.

Ordered accordingly.